            Case 1:21-cr-00028-APM Document 5 Filed 02/03/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :      Case No.: 21-cr-00028-APM
       v.                                    :
                                             :
THOMAS EDWARD CALDWELL                       :
DONOVAN RAY CROWL                            :
JESSICA MARIE WATKINS                        :
               DEFENDANT(s)                  :



                                NOTICE OF APPEARANCE

       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, hereby informs the Court that Assistant United States Attorney Jeffrey Nestler is

entering his appearance in the above-captioned matter as counsel for the United States.




                                                    Respectfully submitted,

DATED: February 3, 2020                             MICHAEL R. SHERWIN
                                                    Acting United States Attorney
                                                    N.Y. Bar No. 4444188

                                                     /s/ Jeffrey Nestler
                                                    ___________________
                                                    Jeffrey Nestler
                                                    D.C. Bar No. 978296
                                                    Assistant United States Attorney
                                                    For the District of Columbia
                                                    555 4th Street, NW
                                                    Washington, DC 20530
                                                    (202) 252-7277
                                                    Jeffrey.nestler@usdoj.gov
